department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil sec_501 tax_exempt_and_government_entities_division date date legend c state d date e program ef program g mentoring program h foundation dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you were founded by operators of for-profit businesses engaged in investment rehabbing rental sale and management of foreclosed properties the initial application indicated you are an organization that provides foreclosure and financial counseling services you were incorporated on d as anon-profit corporation under c_law your articles of incorporation and bylaws both state your purpose is i ii iii iv to provide educational_services that foster financial responsibility and accountability to foster descent sic affordable housing for low- and moderate- income persons veterans persons with disabilities the aging and the like to provide services that promote cultural awareness intergenerational interaction fosters independence and promotes a general sense of health and well-being to solicit and receive contributions purchase own and sell real and personal_property to make contracts to invest corporate funds to spend corporate funds for the corporate purposes and to engage in any activity in furtherance of incidental to or connected with any of the other purposes your form_1023 provided a breakdown of your organization's projected activities and indicated the percentage of time spent conducting each as follows housing counseling home owner education and financial literacy group foreclosure workshops environmentally friendly affordable homeownership needed services for foreclosure victims fundraising initially you will concentrate on housing and foreclosure counseling the provision of environmentally friendly affordable homeownership will be a future activity the housing counseling home owner education and financial literacy will consist of helping individuals maintain home ownership by providing financial education budgeting strategies mortgage workout resolutions financial assistance and foreclosure prevention strategies before beginning each counseling session each participant completes an input sheet to document their information personal situation and financial status both telephone consultations and face-to-face counseling will be conducted workshops will be conducted by bank representatives cpa contracted counseling agencies and hud certified counselors at local libraries conference rooms and your local offices on a weekly basis you will use materials from the e_ to educate regarding lender negotiation and workout assistance program focuses on clients in foreclosure or pre-foreclosure the process is as follows v v v v v v v v v v v v v homeowner meets with counselor default case is determined servicer information is requested and reviewed homeowner situation is analyzed a budget is developed home value is determined it is determined if the situation is curable loan mitigation tools and options are determined workout plan is developed loan mitigation package is submitted client is educated regarding servicer negotiation servicer negotiation support is provided workout solutions may include loan modifications forbearances repayment plans short_sales or a deed in lieu you will receive no fees from lenders group foreclosure workshops will be conducted for small groups at local libraries available conference rooms and your office the students will be taught basic financial literacy including financial and credit terms budgeting strategies the importance of tracking and maintaining positive credit rating the foreclosure process and various methods and procedures of foreclosure prevention and financial stability your environmentally friendly affordable homeownership will increase the supply of low-income_housing by upgrading existing homes and or building new ones the housing will target the elderly handicapped veterans and those in service fields firefighters teachers police etc the housing will be made available exclusively to low-income individuals and will comply with the guidelines set forth in revproc_96_32 needed services will assist individuals and families in obtaining needed resources after a foreclosure such as shelter and counseling additional details regarding your services were provided you will utilize f which helps adults enhance their money skills and create positive banking relationships this program will be targeted to low and middle income individuals who are working may be unbanked or underserved and have very little financial knowledge each client will receive an individual counseling plan icp the icp will outline the client's objectives and outline action steps needed for each component of the icp and a timeline for completion of goals with each objective completion a certificate of completion will be issued to the client at the end of your services each client will receive an assessment and follow up services will be provided on a case by case basis housing counseling services will be provided in the following areas v v v v v v v v v pre-purchase homebuyer counseling homebuyer education programs counseling to resolve or prevent mortgage delinquency or default non-delinquency post-purchase counseling on improving mortgage term hud’s home equity conversion mortgage program hecm and home improvement post-purchase education programs counseling and education on locating securing or maintaining residence in rental housing counseling on shelter or services for the homeless marketing and outreach initiatives homeownership voucher counseling your services will be marketed through apartment magazines newsletters television ads and word of mouth all of your programs will be open to the public in the future fees may be charged to clients based on a sliding scale determined by income utilizing the federal poverty guidelines no fee would be charged for household incomes less than of median income ami initially your board_of directors was described as consisting of five individuals two of the five are related father and son two of the five will become certified as housing counselors and will be compensated the financial information submitted with your form_1023 projected all revenue from donations in your first three years of operations expenses were projected to equal revenue the three largest projected expenses were program expenses director officer compensation and other salary and wages your responses to our questions regarding your application provided the following clarifications and substantial changes to your projected operations response you will have only three directors none are related or compensated the individuals projected to receive compensation are identified as co executive directors are not voting board members and are currently not compensated you will not provide housing counseling using e instead you will collaborate with presently hud approved agency ies allowing for better utilization of services mortgage mitigation services will also be in collaboration with a hud approved agency you have not begun operations you have no facility and have not purchased any housing anyone seeking credit repair credit counseling creditor negotiation or bankruptcy counseling will be referred to a local non profit agency the needed services for foreclosure victims’ listed among your activities involve referrals to a non-profit agency that can address their needs an application to h u d for the neighborhood stabilization f found on the web site and verified in the response indicates you will purchase develop and rehabilitate homes for low and moderate income buyers response you explained your collaboration process and identified the existing four non-profits that will receive referrals you revised your projected activities the new breakdown of the activities is as follows housing acquisition and rehab affordable rental housing low-income rent-to-own housing affordable housing ownership fundraising you will not provide credit counseling or foreclosure prevention education if an individual expresses a desire for such counseling or education you will refer them to existing non-profit agencies regarding your housing down payment assistance will be provided response you clarified that each collaborating non-profit is a c entity and no director or relative of a director will be involved in a rehabilitation project you may be involved in a purchase lease back program all such properties will be affordable housing down payment assistance only applies to units owned by you which are none at the present time seller financing may be an option for applicants who may not qualify for traditional mortgages you will assist each client in exploring their options which may include connecting them with a housing finance agency preferred loan officer a listing of individuals in your county who are recommended by c the down payment assistance is awarded based on performance for each month a rental client pays on time they are awarded a credit of of the payment to use as a future down payment also the client can make an additional rent payment a credit of of the payment will be made to their down payment account you again stated that eligibility for your programs will be based on the guidelines established by revproc_96_32 it is planned that the homes sold will be offered slightly below fmv so that the buyer will start with equity in the home response you provided further details regarding your down payment assistance program and indicated you would follow the guidelines established in revrul_2006_27 situation response your first response indicated you would not conduct housing counseling or mortgage mitigation but would collaborate with presently hud approved agencies however a review of your web site indicated you were still offering housing counseling and or mortgage mitigation when asked to explain you stated that you would change your website after the question and answer clarification period with the irs your articles and bylaws state in part that you will prevent foreclosure when asked if you intended to amend your articles in light of the stated changes in your projected activities you stated that the bylaws would be amended however you pointed out that through the services you offer you are in part preventing foreclosure the service provided is the referral referrals are made to the previously described not for profit organizations you clarified that other down payments refer to referrals only no fees or other income will be derived by you for any referral in response to our questions regarding your participation in a consortium with three non-profit organizations you stated that the consortium came together to apply for hud nsp2 funding however you are no longer part of this consortium because it never became a reality as nsp2 funding was not awarded and the consortium is dissolved response this response refused to respond to our additional questions you stated that our frustration grows and we question if there is ever going to be an end to this process you requested exemption be granted based on the information submitted and compliance with our process response you stated that the board member that is a grant writer will not write grants but will assist in the review process and that no board member would be compensated regarding compensation issues the board will follow protocol as outlined in the conflict of interest statement as it has in the past where that member of the voting board is asked to leave the room during a vote that may involve a conflict therefore that member’s vote is not considered you stated that your two directors who have experience rehabbing and selling foreclosed properties for profit are making arrangements to scale back and cease operations in the existing for-profit business once you are operational with the tax exempt status focus will be shifted to developing plans to work on community projects through the non-profit entity you stated that you have no current relationships with for-profit entities you are looking to source all services from local vendors on a competitive bid process and adhere to the conflict of interest policy in place you will not purchase or rehab any properties owned by your directors title to any properties will be held by you as beneficiary and one or more of your board members as the trustee one of your directors has started seven businesses four are no longer owned or operated by this individual one has not conducted business since the other two entities an investment firm dealing mainly in rehab and rental or properties and a management company involved in rehab rental and property management were both scheduled to be dissolved in no evidence was submitted indicating the entities had been dissolved one of your purposes is to refer individuals to the for-profit g you stated that it is a mentoring program that can teach individuals a means to make a living or develop a business through investing in real_estate the program is just an option for those that are interested to get involved in a business opportunity that could later support them and or their family the program will only be presented as an option and not a direction and it is left up to their discretion if they proceed or not’ you may receive grants from h to allow your clients to attend g the wife of the founder of g is a director of h law sec_501 of the code provides that an organization described in sec_501 shall be exempt from taxation sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan c the organization establishes and implements a fee policy which-- i requires that any fees charged to a consumer for services are reasonable ii allows for the waiver of fees if the consumer is unable to pay and iii except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan d at all times the organization has a board_of directors or other governing body-- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees sec_501 of the code defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above revrul_61_170 1961_2_cb_112 held that a nurses’ association which maintains an employment registry primarily for the employment of members is not entitled to exemption as a charitable_organization under sec_501 in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt under sec_501 of the code revrul_2006_27 2006_1_cb_915 considered in part three situations where organizations that otherwise meet the requirements of sec_501 provide down payment assistance to home buyers to determine if they operate exclusively for charitable purposes the revenue_ruling held that in situation sec_1 and the organizations were operated exclusively for sec_501 _ purposes and in situation the organization was not operated exclusively for sec_501 purposes distinguishing factors for disqualification in situation included v v to finance its down payment assistance program the organization relied upon sellers and other real_estate related businesses that could benefit from the transaction the organization’s staff knew the identity of the home seller or other interested_party the payment from the home seller corresponded to the amount of the down payment the organization relied on these payments for most of its funding the analysis concluded that the business_purpose of this service was the primary goal which overshadowed any educational or charitable purpose revproc_96_32 1996_1_cb_717 this revenue_procedure sets forth a safe_harbor under which organizations that provide low-income_housing will be considered charitable as described in sec_501 because they relieve the poor and distressed as described in sec_1 c -1 d of the income_tax regulations this revenue_procedure also describes the facts and circumstances test that will apply to determine whether organizations that fall outside the safe_harbor relieve the poor and distressed such that they will be considered charitable organizations described in sec_501 it also clarifies that housing organizations may rely on other charitable purposes to qualify for recognition of exemption from federal_income_tax as organizations described in sec_501 in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes 477_f2d_340 4th cir cert_denied 413_us_910 found that operating for the benefit of private parties constitutes a substantial nonexempt purpose in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover while to some extent the fees charged reflected ability to pay it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations its primary purpose was not charitable in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service of alabama was an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt- distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs as such the community and education counseling assistance programs were the agencies’ primary activities the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed immediately above in 765_f2d_1387 cir affg tcmemo_1984_349 tax_court concluded that the extent of the integration between the operations of a non-profit entity and related for-profit entities controlled by the non-profit directors precluded exemption furthermore the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the circuit_court of appeals in affirming the tax court's decision stated that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in easter house v united_states cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court found that the health-related services were merely incidental to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 in international postgraduate medical foundation v commissioner tcmemo_1989_36 the court held that an organization that had the substantial nonexempt purpose of benefiting a related for-profit travel agency from which it purchased travel services did not qualify for exemption under sec_501 in 950_f2d_365 7th cir the u s court_of_appeals for the seventh circuit upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the court relied on the commerciality’ doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for an exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans dmps the founder and his spouse were the only members of the organization's board_of directors the organization did not have any meaningful educational program or materials to provide to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities the court held that the organization's purposes were not educational because its activities are primarily structured to market determine eligibility for and enroll individuals in dmps its purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers’ financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in a 'non-select manner’ criteria of the participating creditors because they will be turned away unless they meet the the tax_court further held the organization would operate for the private interests of its founder because the founder and his spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization’s dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization’s principal activity of providing dmp services which were only provided if approved by a caller’s creditors furthered the benefit of the private interests of creditors as well analysis sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 you fail the operational_test you are not operated exclusively for charitable purposes your operations also indicate that you have a substantial non-exempt commercial purpose in addition your operations have the effect of serving private rather than public interests finally as an organization providing financial counseling you are not in compliance with the requirements of sec_501 operational_test to satisfy the sec_501 operational_test an organization must establish that it is operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if exempt purposes specified in sec_501 of the code as further clarified by the u s tax_court in the b s w group decision under the operational_test the purpose towards which an organization’s activities are directed and not the nature of the activities themselves is ultimately dispositive of the organization’s right to be classified as a sec_501 organization your activities are not directed exclusively toward one or more exempt purposes it engages primarily in activities that accomplish one or more of such your activities demonstrate that you do not operate exclusively for charitable purposes within the meaning of sec_501 of the code initially you stated your primary purpose of activity would involve financial counseling only of your activity would be the provision of housing and the other was fundraising you did not provide evidence that the initial financial counseling served exclusively charitable purposes during the processing of your application you substantially_modified your activities the new breakdown of the activities is as follows housing acquisition and rehab affordable rental housing low-income rent-to-own housing affordable housing ownership fundraising however a review of your web site indicated you were still offering housing counseling and or mortgage mitigation you stated that you would change your website after the question and answer clarification period with the irs however to date no changes have been made furthermore your articles and bylaws state in part that you will prevent foreclosure when asked if you intended to amend your articles in light of the stated changes in your projected activities you stated the bylaws would be amended in the future this reluctance to make changes to your website articles and bylaws calls into question the validity of the revision of your activities you stated that in the future fees may be charged to clients based on a sliding scale determined by income utilizing the federal poverty guidelines therefore your services will not be free and will not be limited to any charitable_class you will help people of all income levels helping people of all incomes does not provide relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations or serve any other purpose recognized as charitable accordingly you are unlike the organization described in revrul_69_441 supra which aided low- income individuals and families who have financial problems thereby relieving the poor and distressed since you have indicated that you may charge fees for the majority of services provided you are also unlike the organizations in consumer credit counseling service of alabama although these organizations did not limit services to low income individuals services were provided free of charge rather you are similar to the organization addressed by the solution plus tax_court memo which held that the organization’s purposes were not charitable because the potential customers are not members of a charitable_class that are benefited in a 'non-select manner and that primarily providing services for a fee ordinarily does not further charitable purposes even considering your revised activities you have failed to establish your provision of housing will be exclusively charitable you failed to submit the required housing schedule required by form_1023 or give sufficient details for us to conclude your housing activity was exclusively charitable for example you indicated your housing will target the elderly handicapped veterans and those in service fields firefighters teachers police etc but will be made available exclusively to low- income individuals and will comply with the guidelines set forth in revproc_96_32 elderly and handicapped citizens have specific needs that you failed to prove you will address also you did not make clear how employed firefighters teachers police etc would be considered low-income you have not demonstrated that the provision of these services exclusively furthers charitable purposes within the meaning of sec_501 of the code therefore you also have not met the requirements of sec_1_501_c_3_-1 of the regulations which assigns the burden_of_proof to an applicant organization to demonstrate that it meets the operational_test commerciality - substantial nonexempt purpose sec_1_501_c_3_-1 of the regulations provides an organization does not qualify for exemption if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose a nonexempt purpose may be evidenced by activities that are conducted in a commercial manner or for a commercial purpose indeed in discerning whether an organization has a substantial nonexempt commercial purpose courts focus on a number of factors related to the nature of the activities and how an organization conducts its business including pricing policies funding sources and the organization’s competitiveness with and similarity to other commercial ventures several court decisions have established commerciality as a disqualifying substantial non-exempt purpose eg 70_tc_352 easter house cl_ct 283_fsupp2d_58 d d c 950_f2d_365 7th cir you are similar to the organization described in b s w group inc which did not satisfy the operational_test under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit’ you have indicated that after exemption is received your website will be changed to reflect your new activities you also have indicated that related for-profit entities owned by your director that conduct similar housing activity will be dissolved when asked if your two directors who have experience rehabbing and selling foreclosed properties for profit will continue this activity you stated that the directors referenced here are making arrangements to scale back and cease operations in the existing for-profit business once you are operational with the tax exempt status focus will be shifted to developing plans to work on community projects through the non-profit entity’ based on the information you have provided not possible future changes you are not in compliance with sec_1_501_c_3_-1 of the regulations which assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the interrelationships and common_control of your organization and the for-profit entities is a substantial non-exempt purpose similar to the operations of the organizations in international postgraduate medical foundation v commissioner and old dominion box co v united_states your existing relationship with the commonly controlled for-profit entities also constitutes a specific non-exempt purpose which precludes exemption consistent with the decision in better business bureau of washington d c inc v united_states it is unnecessary for us to determine that you will make payments to the related for-profit entities or that such payments will be unreasonable as the court indicated in church by mail the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church your entire enterprise is carried on in such a manner as to substantially benefit the related for-profit entities operated by your directors you conduct many of your activities which are normally carried on by commercial enterprises for a profit in the same commercial manner and in direct competition with commercial businesses as the organizations in airlie foundation v commissioner and easter house v united_states as well as living faith v commissioner where courts have found that a substantial non-exempt commercial purpose precluded qualification for tax-exemption under sec_501 the housing activity you plan to provide is in direct competition with for-profit entities that provide similar services in fact your director owns two such for-profit entities based on the facts as described above you will conduct the same activities previously conducted by your directors through their for-profit enterprises and simply shift projects through to you you have not substantiated how the shift to you will vary from commercial operations you have failed to provide evidence that you will ensure charitable goals take precedence over the interests of related and unrelated for-profit entities although you agreed to comply with the guidelines of revproc_96_32 no supporting documentation contracts or other agreements were submitted showing how you plan to implement and oversee compliance you stated that you have no current relationships with for-profit entities you are looking to source all services from local vendors on a competitive bid process and adhere to the conflict of interest policy in place this is evidence you plan to have relationships with for-profit entities but failed to provide details by indicating no current relationships more than an insubstantial part of your activities are in furtherance of a nonexempt commercial purpose in contravention of sec_1_501_c_3_-1 of the regulations therefore you are not operated for an exempt_purpose private benefit as stated in sec_501 and sec_1_501_c_3_-1 of the regulations - an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest you are controlled by a board_of directors composed of real_estate professionals without public participation of any kind this is similar to the situation described in revrul_61_170 where the general_public benefit was only incidental your board_of directors is composed primarily of persons who stand to gain financially from your organization’s activities unlike the organization in revrul_69_441 whose board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions two of your directors own for-profit entities that conduct similar operations you have not provided evidence that your non-public board would not use its position to directly benefit the related for- profit entities in addition you have indicated that one of your purposes is to refer to a for-profit mentoring program g individuals desiring to become involved in the real_estate business the referral of your clients is a direct private benefit to the for-profit entity both of these benefits to related for-profit entities are similar to the single non-exempt purpose which precluded exemption for the applicant organization in better business bureau of washington d c inc v united_states therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code an organization that engages in such activities as a substantial purpose must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 initially your primary activity was financial counseling however after your stated projected activity revisions your primary activity will be housing it is unclear if your revised activities contain a substantial counseling component your bylaws indicate you will prevent foreclosure when asked about this you indicated that in the programs we have described and services we are seeking to offer we promote and provide affordable housing and affordable rents and provide resources to secure appropriate and necessary funding part of providing the housing includes working with the individual to provide the resources and tools that will assist them in attaining home ownership as well as reducing their risk of losing their home - ie foreclosure we are in part preventing foreclosure when we provide the individual with options of whom they can meet with and if asked by said individual we assist in connecting them to a collaborating organization of their choosing while you claim that this is simply a referral process you will work with the individual to provide the resources and tools and inform them of their options this could be considered counseling sec_501 of the code defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above therefore whether you primarily provide counseling or housing it appears you will provide credit_counseling_services as defined by sec_501 of the code as provided in sec_501 of the code credit counseling organizations must be governed by a board controlled by persons representing the broad interests of the public rather than by persons who benefit from the organization’s activities you have provided no evidence your board represents the broad interests of the public rather it appears to serve private interests you initially indicated that your two co-executive directors would be compensated currently you have no paid directors or employees in your application and correspondence the individuals projected to receive compensation are identified as co-executive directors although you state that the co-executive directors do not have voting power you have not fully explained the duties and roles of the co-executive directors the presence of director in the title conveys an expectation that the two co-executive directors would be part of the governing body if so this would not comply with sec_501 which states that at all times the organization must have a board_of directors or other governing body not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates accordingly you do not have a board that is controlled by persons who represent the broad interests of the public as required by sec_501 you also appear to fail the requirements of sec_501 and iii which specify that the percentage of voting power that is allowed to be vested in financially interested persons is no more than therefore had you established that you otherwise met the requirements of sec_501 of the code your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes as required by sec_1_501_c_3_-1 sec_1_501_c_3_-1 and sec_1 c - c of the regulations you are organized and operated for a substantial nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations any public purposes for which you may operate are only incidental to your primary nonexempt purpose you do not serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations therefore you are not described in sec_501 of the code in addition you do not meet the requirements of sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 appeal rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you want if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure pub sincerely lois lerner director exempt_organizations
